       Case 1:20-cv-10617-WGY Document 169 Filed 05/09/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



   REQUEST FOR INFORMATION ON CLASS MEMBERS TO BE IMMINENTLY
   TRANSFERRED AND BRIEFING ON INDIVIDUAL APPLICATION FOR BAIL
          Case 1:20-cv-10617-WGY Document 169 Filed 05/09/20 Page 2 of 5



                                                INTRODUCTION

         Plaintiffs respectfully seek leave to submit this briefing on the individual application for

Smith Augustin. In addition, Plaintiffs request that the Court ask Defendants to provide

additional information on the intended transfer of two individuals (Isaac Doe and Woodley

Dodieu), which is to occur as soon as Monday afternoon. This imminent transfer does not

appear to be for purposes of removal; the facility proposed for transfer is currently itself on

“lockdown” status because of COVID-19 cases; and two different federal judges have recently

ordered detainees released from the facility on this basis. See Medeiros et al. v. Martin et al.,

2020 WL 2104897 (D.R.I. May 1, 2020).

                               INDIVIDUAL APPLICATION FOR BAIL

         Smith Augustin was transferred from BCHOC criminal custody earlier this week, see

ECF 146 (Defendants’ Notice of Transfer into Bristol) and so has not appeared on any of the

Court’s lists for applications for bail. Since the Court has indicated a desire to have briefing on

each individual currently being detained at BCHOC, Plaintiffs respectfully request leave to

submit such briefing for Mr. Augustin. Should the Court allow Plaintiffs to do so, his

application for bail is attached hereto as Exhibit 1.1

    INFORMATION REGARDING TWO CLASS MEMBERS TO BE TRANSFERRED

         On May 7, 2020, immediately following the Preliminary Injunction hearing, Defendants

filed a Notice of Intended Transfer of Isaac Doe and Woodley Dodieu. ECF 167. Defendants




1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously. This application follows the same
format as others previously submitted and similarly incorporates by reference relevant information (e.g., briefing on
CDC high-risk medical conditions) that has previously been filed with this Court, see ECF 52, 56, 65, 74, 78, 81.


                                                           2
           Case 1:20-cv-10617-WGY Document 169 Filed 05/09/20 Page 3 of 5



stated that they intend to transfer these two class members to the Donald W. Wyatt Detention

Facility in Central Falls, Rhode Island “no sooner than 1:30 pm on Monday, May 11, 2020.”

        In contrast to other Notices of Intent to Transfer that Defendants have previously filed in

this case, see, e.g., ECF 113, the May 7 Notice does not indicate that these transfers are to

effectuate removal. Indeed, it appears that at least one of the individuals (Mr. Dodieu) is not

presently removeable, since his case is still pending before the Board of Immigration Appeals.

ECF 81, Ex. 9.

        The Wyatt Detention Facility, to which Defendants intend to transfer Mr. Doe and Mr.

Dodieu, is itself “on Lockdown status” due to COVID-19, according to the Facility’s website.

See http://www.wyattdetention.com/Home. Eight (8) detainees at the facility have apparently

recently tested positive for COVID-19.2 The facility made the report of positive tests in response

to an order from Chief Judge John McConnell, U.S. District Court for the District of Rhode

Island.3

        Two federal judges have recently ordered ICE detainees released from the Wyatt

Detention Facility in light of concerns about the COVID-19 outbreak. On April 24, 2020, U.S.

District Judge William E. Smith ordered two individuals released. See Medeiros v. Martin, 2020

WL 1969363 (D.R.I. April 24, 2020) (Order granting TRO); Medeiros v. Martin, 2020 WL

2104897 (D.R.I. May 1, 2020) (Memorandum of Decision). “In a separate case, Chief Judge

John J. McDonnell Jr. granted the release of [another ICE detainee]” from the Wyatt facility.4



2
  See WPRI, Judges order release of 3 Wyatt detainees as 8 test positive for COVID-19 (April 25, 2020), available
at https://www.wpri.com/news/judges-order-release-of-3-wyatt-detainees-as-8-test-positive-for-covid-19/.
3
  Id.; see also General Order Directing The Warden Of The Donald W. Wyatt Detention Facility To File Status
Reports (April 16, 2020), available at https://www.rid.uscourts.gov/sites/rid/files/Wyatt_General_Order.pdf.
4
  See PROVIDENCE JOURNAL, Judges order release of 3 ICE detainees from Wyatt as 7 more inmates test positive
(April 24, 2020), available at https://www.providencejournal.com/news/20200424/judges-order-release-of-3-ice-
detainees-from-wyatt-as-7-more-inmates-test-positive. (“The center was placed on lockdown Tuesday after a
different detainee tested positive for the coronavirus. As of Friday, seven more detainees had tested positive.”)


                                                        3
        Case 1:20-cv-10617-WGY Document 169 Filed 05/09/20 Page 4 of 5



       Plaintiffs asked Defendants’ counsel on Thursday evening for further information about

why Mr. Doe and Mr. Dodieu were being transferred to the Wyatt facility, but as of the time of

this filing have had no response. In light of the imminent transfer date/time of Monday at 1:30

pm, Plaintiffs bring this matter to the Court’s attention so that further information can be sought

and/or the transfers put on hold, should the Court so desire.

       It is Plaintiffs’ understanding that both Mr. Doe and Mr. Dodieu are currently housed in 2

East at BCHOC. Their individual applications for bail have been submitted to the Court, see

ECF 81, Ex. 9 (Dodieu), ECF 92, Ex. 9 (Doe), and both applications are under advisement.



                                          CONCLUSION

       Plaintiffs respectfully request leave to file the attached application for bail for Smith

Augustin, and that for the reasons set forth therein, he be admitted to bail. Plaintiffs further

request that the Court request Defendants to provide further information on the imminent

transfers of Isaac Doe and Woodley Dodieu and/or stay their transfer pending the receipt of such

further information. Alternatively, Plaintiffs request that they be admitted to bail.

May 9, 2020

Respectfully Submitted,
   /s/ Oren Sellstrom
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)
Ivan Espinoza-Madrigal†
Lawyers for Civil Rights
61 Batterymarch Street, 5th Floor
Boston, MA 02110
(617) 988-0606
onimni@lawyersforcivilrights.org

Grace Choi, Law Student Intern*
Kayla Crowell, Law Student Intern*



                                                  4
         Case 1:20-cv-10617-WGY Document 169 Filed 05/09/20 Page 5 of 5



Laura Kokotailo, Law Student Intern*
Aseem Mehta, Law Student Intern*
Alden Pinkham, Law Student Intern*
Bianca Rey, Law Student Intern*
Megan Yan, Law Student Intern*
Reena Parikh†
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Services Organization
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org

Lisa Pirozzolo
John Butts
Vinita Ferrera
Felicia Ellsworth
Nicole M.F. Dooley
Annaleigh Curtis
Michael Brown
Rama Attreya
Gary Howell-Walton
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 021009
Lisa.Pirozzolo@wilmerhale.com


                                    CERTIFICATE OF SERVICE

        I hereby certify that, on May 9, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: May 9, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




†
 Admitted pro hac vice.
* Motion for law student appearances pending.


                                                  5
